Citation Nr: 1219898	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  04-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from October 1975 to April 1981 and had subsequent service in the Army Reserve and Oklahoma National Guard.  

In December 2002, the RO denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder, claimed as bilateral hallux rigidus.  

In October 2006, the Board of Veterans' Appeals (Board) confirmed and continued the RO's December 2002 rating action.  The Veteran disagreed with that decision and appealed to the United States Court of Appeals for Veterans Claims (Court).

In July 2007, the Court vacated the Board's October 2006 decision and remanded the matter to the Board for further development and readjudication consistent with the Court's decision.  

In March 2009 and June 2010, the Board remanded the case for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a bilateral foot disorder.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that still-additional development of this case is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In October 2005, during the course of the appeal, the Veteran had a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  In April 2012, the Veteran was informed of that fact, as well as her right to request an additional hearing before a Veterans Law Judge who would participate in the decision on her appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).

Later, in April 2012, the Veteran requested to appear at a hearing before a Veterans Law Judge from the Board via a video conference at her local RO.  In light of that request, the case is remanded for the following actions:  

Schedule the Veteran for a video conference at her local RO before a Veterans Law Judge from the Board.  A copy of the notice informing the Veteran of the date, time, and location of that hearing must be associated with the claims file.  If any such notice is returned to the Board as undeliverable, that fact should also be noted in writing and associated with the claims file.

Following the video conference, return the claims file to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B (West 2002), 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


